DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 12/03/2018.
Claims 1 – 6, 8 – 13 and 15 – 20 are allowed.  Claims 7 and 14 are canceled.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Jeff Waters on March 7th, 2022.

Claims:
1.	(Currently Amended) A computer-implemented method comprising:
determining that a first time point in a video has been reached during playback of the video;
displaying a dynamic relationship graph associated with the first time point and illustrating one or more relationships among two or more characters in the video, responsive to the first time point being reached, wherein the relationship graph comprises:
two or more nodes comprising a respective node representing each character of the two or more characters in the video; and

determining that a second time point is reached in the video; and
updating the dynamic relationship graph to represent a change in the one or more relationships between the first time point and the second time point,
wherein the displaying the dynamic relationship graph associated with the first time point and illustrating the one or more relationships among the two or more characters in the video, responsive to the first time point being reached, comprises generating the dynamic relationship graph on demand responsive to the first time point being reached.
7.	(Canceled)
8.	(Currently Amended) A system comprising:
a memory having computer-readable instructions; and
one or more processors for executing the computer-readable instructions to perform:
determining that a first time point in a video has been reached during playback of the video;
displaying a dynamic relationship graph associated with the first time point and illustrating one or more relationships among two or more characters in the video, responsive to the first time point being reached, wherein the relationship graph comprises:

one or more edges comprising a respective edge representing each relationship of the one or more relationships among the two or more characters;
determining that a second time point is reached in the video; and
	updating the dynamic relationship graph to represent a change in the one or more relationships between the first time point and the second time point,
wherein the displaying the dynamic relationship graph associated with the first time point and illustrating the one or more relationships among the two or more characters in the video, responsive to the first time point being reached, comprises generating the dynamic relationship graph on demand responsive to the first time point being reached.
14.	(Canceled)
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 8 and 15), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 8 and 15):
determining that a first time point in a video has been reached during playback of the video;

…
wherein the displaying the dynamic relationship graph associated with the first time point and illustrating the one or more relationships among the two or more characters in the video, responsive to the first time point being reached, comprises generating the dynamic relationship graph on demand responsive to the first time point being reached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194